PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                 ________________

                        No. 11-3996
                      _______________

                 MICHAEL E. SILUK, JR.,
                                     Appellant
                         v.

                  CATHERINE MERWIN,
    Director of Perry County Domestic Relations Section

                      ________________
         Appeal from the United States District Court
            for the Middle District of Pennsylvania
               (Civil Action No. 1-11-cv-01654)
   District Judge: Honorable Judge Christopher C. Conner
                      ________________

 Before: MCKEE, Chief Judge and CHAGARES, GARTH,
                   Circuit Judges
                 ________________

              ORDER AMENDING OPINION
                  ________________

       At the direction of the Court, the opinion filed April
10, 2015 is hereby amended.

Page 4, footnote 5:

We have jurisdiction to review a district court’s final order
under 28 U.S.C. § 1291. Although Siluk is appealing the
order dismissing his complaint under Rule 12(b)(6), he has
filed a motion to consolidate court fees which is currently
pending before the Court, we only need to discuss the latter
issue. The District Court thoroughly and carefully explained
that Siluk’s claim against an officer of the Commonwealth of
Pennsylvania is barred by the Eleventh Amendment of the
United States Constitution.

Page 5, paragraph 2:

Siluk appealed and applied to proceed IFP before us. He also
filed a motion to combine payment of his filing fees which
was referred to the merits panel.

      An amended judgment will be issued.

For the Court,


Marcia M. Waldron, Clerk

Date: April 21, 2015




                             2